DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,975,508.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to substantially similar subject matter and are generally anticipated by the conflicting claims with the exception of minor differences in language or minor differences which would have been obvious to a PHOSITA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.  (US 10,975,508).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 15-18, and 20, Kim discloses the sub-drum comprises, a sub-drum body having a container-like shape configured to accommodate wash water and laundry (50); and a sub-drum cover coupled to a top of the sub-drum body and having a laundry introduction opening for loading the laundry (51); wherein the discharging area is located in the sub-drum cover (Figure 10: 54, 55); wherein the sub-drum cover comprises, a lower cover, wherein the inlet hole and the outlet hole are defined in the lower cover (Figure 10: 54); and an upper cover coupled to a top surface of the lower cover, the chamber being defined in between the lower cover and the upper cover (55, see 731, 732, 733); wherein the lower cover is one of integrally formed with the sub-drum body or coupled to the sub-drum body (see 53, 54); the inlet hole is one of a plurality of inlet holes of the discharging area (77, 735, 737); and the check valve comprises a fixing area (715), and an open/closing member independently rotatable with respect to the fixing area and configured to open and close each of the inlet holes (711, 713).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 2015/0184326; cited by Applicant) in view of Pastryk et al.  (US 5,249,441).
Regarding Claim 1, Seo discloses a laundry treating apparatus comprising: a tub configured to hold wash water (20); a drum rotatably supported in the tub, the drum 
Seo does not expressly disclose a check valve configured to selectively open and close the discharging area based on an external force applied to the check valve by the centrifugal force generated by the rotation of the sub-drum.
Pastryk discloses an automatic washer having a wash basket (35), perforations in the wash basket (36) and valves (300) which restrict the fluid flow through the perforations during the tumble portion of the swirl wash and/or swirl rinse, but permit extraction and fluid flow therethrough during higher spin speeds (col. 6, lines 47-61).  The valves may be elastomeric sheet-like components having slits or cuts and being attached around the basket, for example (col. 6, line 61 through col 7, line 23).
Because it is known in the art to have valves as claimed, and the results of the modification would be predictable, namely, preventing fluid loss during washing or rinsing and permitting fluid extraction during spin extraction, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a check valve configured to selectively open and close the discharging area based on an external force applied to the check valve by the centrifugal force generated by the rotation of the sub-drum.
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 2015/0184326; cited by Applicant), in view of Pastryk et al.  (US 5,249,441), and further in view of Sisson (US 2,973,637).
Regarding claim 4, Seo, in view of Pastryk, is relied upon as above and further discloses wherein the outlet hole is located in an outer upper area of the discharging area (Seo: outlet of 80a), but does not expressly disclose the outlet hole being positioned above the inlet hole with respect to gravity and radially outward from the inlet hole.
Sisson discloses a washing machine having a water container (18) and a spin tub (12), wherein the spin tub includes ports (24) along an upper portion thereof as a passageway for water to be centrifuged from the tub (col. 2, lines 16-28).  Figure 1 shows that the tub, where the ports (24) are located, is angled such that the inlet and outlet of the ports are in an angled relationship.
Because it is known in the art to have an angled tub portion and corresponding angled ports, and the results of the modification would be predictable, namely, providing a tub shape as is known and which is capable of centrifugally draining water in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the .

Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating apparatus as recited by the combination of claims 1, 2, and 10-14, or by the combination of claims 1, 2, 15, and 17-19.  Regarding claim 14, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Seo et al.  (US 2015/0184326), to further include the stopper, chamber, and check valve as claimed.  Regarding claim 19, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Kim et al.  (US 10,975,508), to further include the upper cover, check valve, and lower cover as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711